

113 S2140 RS:  To improve the transition between experimental permits and commercial licenses for commercial reusable launch vehicles.
U.S. Senate
2014-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 612113th CONGRESS2d SessionS. 2140IN THE SENATE OF THE UNITED STATESMarch 13, 2014Mr. Heinrich (for Mr. Rubio, Mr. Udall of New Mexico, Mrs. Feinstein, Mr. Wicker, and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationDecember 4, 2014Reported by Mr. Rockefeller, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILL
					To improve the transition between experimental permits and
			 commercial licenses for commercial reusable
			 launch vehicles.1.Commercial space launch licensingSection 50906 of title 51, United States Code, is amended—(1)in subsection (e)(1), by striking suborbital rocket design and inserting suborbital rocket or rocket design; and(2)by amending subsection (g) to read as follows:(g)A permit may be issued, and a permit that has already been issued shall remain valid for the uses
			 described in subsection (d), for a particular reusable suborbital rocket
			 or rocket design after a license has been issued for the launch or reentry
			 of a rocket of that design..1.Commercial space launch licensingSection 50906 of title 51, United States Code, is amended—(1)in subsection (d), by striking launched or reentered and inserting launched or reentered under that permit;(2)by amending subsection (d)(1) to read as follows:(1)research and development to test design concepts, equipment, or operating techniques;;(3)in subsection (d)(3) by striking prior to obtaining a license;(4)in subsection (e)(1) by striking suborbital rocket design and inserting suborbital rocket or rocket design; and(5)by amending subsection (g) to read as follows:(g)The Secretary may issue a permit under this section notwithstanding any license issued under this
			 chapter.  The issuance of a license under this chapter may not invalidate
			 a permit under this section..December 4, 2014Reported with an amendment